Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 19-CV-61605

 DANIELA CARDIELLO,

        Plaintiff,

 vs.

 CHADWICK & DAVIDSON CORP. and
 KRUNALKUM PANCHAL,

       Defendants.
 ______________________________/

                                              COMPLAINT

        Plaintiff, Daniela Cardiello, sues Defendants, Chadwick & Davidson Corp. and

 Krunalkum Panchal, based on the following good cause:

                                  Parties, Jurisdiction, and Venue

        1.      Plaintiff, Daniela Cardiello, is a sui juris resident of Broward County, Florida,

 who is over 18 years old.

        2.      Plaintiff consents to participate in this lawsuit.

        3.      Defendant, Chadwick & Davidson Corp., is a for-profit Florida company

 that is sui juris and operated its business out of its office in Coral Springs, Florida, at all times

 material.

        4.      Defendant, Krunalkum Panchal, was and is an owner, managing member,

 and director of the corporate Defendant for the relevant time period. He ran its day-to-day

 operations, had supervisory authority over Plaintiff, and was partially or totally responsible for

 paying Plaintiff’s wages.

                                                       1

                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                      TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 2 of 7



         5.      Defendants were Plaintiff’s direct employers, joint employers and co-employers, as

 that term “employer” is defined by 29 U.S.C. §203 (d). Both Defendants employed Plaintiff.

         6.      This Court has jurisdiction over Plaintiff’s FLSA claims.

         7.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

 business in this District, because the corporate Defendant maintains its principal place of business

 in this District, because Plaintiff performed work and was due to be paid in this District, and

 because most if not all of the operational decisions were made in this District.

         8.      Plaintiff worked for Defendants from approximately May 30, 2018 to December

 21, 2018.

         9.      Any/all conditions precedent to filing this lawsuit occurred and/or was satisfied

 by Plaintiff.

         10.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

 all services rendered.

                      COUNT I – FLSA MINIMUM WAGE VIOLATION

       Plaintiff, Daniela Cardiello, reincorporates and re-alleges all preceding paragraphs as

 though set forth fully herein and further alleges as follows:

         11.     Defendants regularly employed two or more employees for the relevant time

 period that handled goods or materials that travelled through interstate commerce, or used

 instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

 under the Fair Labor Standards Act.




                                                      2

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 3 of 7



        13.     Defendants have been, at all times material, an enterprise engaged in interstate

 commerce in the course of their receipt, sales, marketing, and shipment of pharmaceuticals that

 traveled in interstate commerce.

        14.     Furthermore, Defendants obtain, exchange, and send/receive funds to and from

 outside of the State of Florida, use telephonic transmissions going outside of the State of Florida

 to conduct business, send and receive pharmaceuticals that traveled outside of the State of

 Florida, and transmit electronic information through computers, the internet, via email, and

 otherwise outside of the State of Florida.

        15.     Defendants’ annual gross revenues derived from this interstate commerce are

 believed to be in excess of $500,000.00 for the relevant time period.

        16.     To the extent that records exist regarding the exact dates of Plaintiff’s

 employment exist, such records are in the exclusive custody of Defendants.

        17.     Plaintiff was a non-exempt employee of Defendants.

        18.     Plaintiff’s work for Defendants was actually in or so closely related to the

 movement of commerce while she worked for Defendants that the Fair Labor Standards Act

 applies to Plaintiff’s work for Defendants in the course of her regularly and routinely utilizing

 instrumentalities of interstate commerce, including her regular and recurrently receiving and

 shipping out packages – including pharmaceutical products that traveled in interstate commerce.

        19.     Defendants failed and refused to pay Plaintiff even a minimum wage of $7.25 per

 hour for any of the hours that she worked by not paying her at all for the hours that she worked

 for Defendants.




                                                     3

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 4 of 7



           20.    Plaintiff is entitled to a backpay award of minimum wages for all

 unpaid/underpaid hours worked, plus an equal amount as a penalty, plus all attorneys’ fees and

 costs.

          WHEREFORE Plaintiff, Daniela Cardiello, demands the entry of a judgment in her favor

 and against Defendants, Chadwick & Davidson Corp. and Krunalkum Panchal, jointly and

 severally, after trial by jury and as follows:

                  a.     That Plaintiff recover compensatory minimum wage damages and an

                         equal amount of liquidated damages as provided under the law and in 29

                         U.S.C. § 216(b);

                  b.     That Plaintiff recover pre-judgment interest on all unpaid miminum wages

                         if the Court does not award liquidated damages;

                  c.     That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                         expenses pursuant to the FLSA;

                  d.     That Plaintiff recover all interest allowed by law;

                  e.     That Defendant be Ordered to make Plaintiff whole by providing

                         appropriate minimum pay and other benefits wrongly denied in an

                         amount to be shown at trial and other affirmative relief; and

                  f.     Such other and further relief as the Court deems just and proper.

                             COUNT II – BREACH OF CONTRACT

           Plaintiff, Daniela Cariello, reincorporates and re-alleges paragraphs 1 through 10 as

 though set forth fully herein and further alleges as follows:

           21.    Plaintiff and Defendant, Chadwick & Davidson Corp., agreed that in exchange


                                                       4

                             7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                      TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 5 of 7



 for Plaintiff expending time and effort on its behalf, it would compensate her at the rate of

 $80,000.00 per year, payable in bi-weekly installments.

           22.    Plaintiff performed under the parties’ contract/agreement by working full time for

 Defendants as aforesaid.

           23.    Defendant, Chadwick & Davidson Corp., failed and refused to perform its

 obligation(s) to pay Plaintiff the agreed-upon rate of $80,000.00 per year in bi-weekly

 installments by not paying her at all, thereby breaching the oral contract/agreement.

           24.    Plaintiff has been damaged as a result of Defendant, Chadwick & Davidson

 Corp.’s failure to pay her the agreed-upon salary that she earned.

           WHEREFORE Plaintiff, Daniela Cardiello, demands the entry of a judgment in her

 favor and against Defendant, Chadwick & Davidson Corp., for all damages suffered/wages, plus

 pre-judgment and post-judgment interest, costs and attorneys’ incurred in this matter pursuant to

 Fla. Stat. §448.08, and to award such other and further relief as this Court deems just and

 proper.

                             COUNT III – UNJUST ENRICHMENT

           Plaintiff, Daniela Cardiello, reincorporates and re-alleges paragraphs 1 through 10 as

 though set forth fully herein and further alleges as follows:

           25.    Plaintiff provided labor and services for Defendant, Chadwick & Davidson Corp.,

 and they received and accepted the benefits of the labor and services supplied by Plaintiff.

           26.    Plaintiff expected to be paid a reasonable value for the labor and services she

 provided to Defendant, Chadwick & Davidson Corp.

           27.    Defendant, Chadwick & Davidson Corp., was unjustly enriched in that it failed


                                                      5

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 6 of 7



 and refused to make payment to Plaintiff for such benefits.

        28.      Plaintiff does not have an adequate remedy at law.

        WHEREFORE Plaintiff, Daniela Cardiello, demands the entry of a judgment in her

 favor and against Defendant, Chadwick & Davidson Corp., for all damages suffered, for the

 value of the services she provided to it, plus pre-judgment and post-judgment interest, costs and

 attorneys’ incurred in this matter pursuant to Fla. Stat. §448.08, and to award such other and

 further relief as this Court deems just and proper.

                               COUNT IV – QUANTUM MERUIT

        Plaintiff, Daniela Cardiello, reincorporates and re-alleges paragraphs 1 through 10 as

 though set forth fully herein and further alleges as follows:

        29.      Plaintiff conferred a benefit on Defendant, Chadwick & Davidson Corp., by

 expending time, effort, and employing her knowledge on its behalf.

        30.      Defendant, Chadwick & Davidson Corp., knowingly and voluntarily accepted the

 benefits of the time, effort, and knowledge supplied by Plaintiff on its behalf by communicating

 with Plaintiff and continuing to allow her to work out of its office in Coral Springs, Florida.

        31.      The circumstances are such that it would be inequitable for Defendant, Chadwick

 & Davidson Corp., to retain the benefits conferred on it by Plaintiff without having paid for

 them, considering that when Plaintiff performed similar services for other persons and entities,

 she was compensated fairly and generously for her time expended.

        32.      Plaintiff does not have an adequate remedy at law.

              WHEREFORE Plaintiff, Daniela Cardiello, demands the entry of a judgment in her

 favor and against Defendant, Chadwick & Davidson Corp., for all damages suffered, for the


                                                      6

                            7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 0:19-cv-61605-RAR Document 1 Entered on FLSD Docket 06/26/2019 Page 7 of 7



 value of the time and services she supplied, plus pre-judgment and post-judgment interest, costs

 and attorneys’ incurred in this matter pursuant to Fla. Stat. §448.08, and to award such other

 and further relief as this Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

                Plaintiff demands a trial by jury of all issues so triable.

        Dated: June 26, 2019.


                                                          Respectfully submitted,

                                                          Brian H. Pollock, Esq.
                                                          Brian H. Pollock, Esq.
                                                          Fla. Bar No. 174742
                                                          brian@fairlawattorney.com
                                                          FAIRLAW FIRM
                                                          7300 N. Kendall Drive
                                                          Suite 450
                                                          Miami, FL 33156
                                                          Tel: 305.230.4884
                                                          Counsel for Plaintiff




                                                     7

                           7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
